El Juez Asociado Señor Torres Rigual emitió la opinión del Tribunal.
El temor de que se nos tache de inconsistentes no debe im-pedir que reconsideremos la opinión emitida en este caso el pasado 20 de noviembre. Persistir en el error para realzar la consistencia de lo decidido constituiría una abdicación del deber que tenemos, como tribunal apelativo, de impartir jus-ticia y de pautar el derecho. Es por ello que abordamos nueva-mente la controversia cuya solución hemos intentado en dos opiniones anteriores.
Se recordará que para el mes de noviembre de 1976, el recurrido Reyes Coreano ocupaba el puesto de Ayudante del Director Ejecutivo Auxiliar en Administración y Finanzas de la Autoridad de los Puertos. Todos los empleados de la Autoridad, aun los que desempeñaban las tareas más rutinarias, estaban entonces incluidos en el Servicio Exento por disposición expresa de la Sec. 8(a) de la anterior Ley de Personal, Ley Núm. 345 de 12 de mayo de 1947 (3 L.P.R.A. sec. 648(a)(1) El 17 de noviembre de 1976, dos semanas *43después de celebradas las elecciones generales de aquel año, la Autoridad promulgó un Reglamento de Personal para cu-brir a sus empleados no unionados. La adopción de dicho Reglamento se hizo con el propósito de garantizar una ad-ministración de personal basada en el principio de mérito, (2) en cumplimiento con la Sec. 10.6 de la nueva Ley de Personal, 3 L.P.R.A. see. 1338, la cual reproduciremos más ade-lante. En la Sec. 103.31 del Reglamento se especificaron los puestos de confianza, un total de ocho, cuyos ocupantes serían de libre selección y remoción. Los demás empleados quedaron clasificados de carrera, requiriéndose para su destitución justa causa, formulación y notificación previa de cargos por escrito, y vista administrativa de solicitarla el empleado. El puesto ocupado por Reyes Coreano no fue incluido entre los de confianza, quedando, por tanto, clasificado como empleado de carrera.
El 17 de marzo de 1977, la nueva dirección de la Autori-dad de los Puertos promulgó un segundo Reglamento de Personal, para todo fin práctico idéntico al anterior, salvo que los puestos de confianza se aumentaron de ocho a treinta y cuatro. (3) El puesto de Reyes Coreano quedó esta vez clasi-ficado como de confianza, con el nuevo título de Subdirector Ejecutivo Auxiliar en Administración. El puesto continuó *44siendo el mismo, aunque su nivel en la escala de retribución fue mejorado. Reyes Coreano, sin embargo, nunca ejerció los deberes del puesto, pues fue asignado a la División Legal de la agencia. Finalmente, el 31 de mayo de 1977, la Autoridad eliminó su puesto y le despidió. A pesar de que se trató de justificar la acción tomada aduciendo razones presupuesta-rias, la separación del recurrido obedeció fundamentalmente, según las conclusiones del tribunal de instancia, a que se le consideró como empleado de confianza y, por tanto, de libre remoción.
Reclamada judicialmente por Reyes Coreano la reinstala-ción en su empleo y el pago de los sueldos dejados de percibir, el tribunal de instancia declaró con lugar la demanda y or-denó la reposición. La Autoridad interpuso recurso de revi-sión que dio motivo a las opiniones de este Tribunal de 31 de mayo y 20 de noviembre de 1979.
En la opinión del 31 de mayo de 1979 confirmamos la sen-tencia recurrida al concluir que la prohibición estatuida en la See. 4.7 de la nueva Ley de Personal, 3 L.P.R.A. see. 1337, (4) contra transacciones de personal durante períodos pre y post eleccionarios de dos meses no aplicaba a la Autori-dad de los Puertos por haber sido dicha agencia expresamente excluida de sus disposiciones en virtud de la Sec. 10.6 de la misma ley, 3 L.P.R.A. see. 1338. (5) En reconsideración, sin *45embargo, dejamos sin efecto este dictamen el 20 de noviembre de 1979 y revocamos la sentencia recurrida por considerar que no había sido la intención del legislador al excluir a la Autoridad de los Puertos de las disposiciones de la mencio-nada Ley de Personal, liberarla también de la prohibición de marras por ser ésta esencial al principio de mérito cuya vi-gencia se extiende a todas las agencias gubernamentales, ex-cluidas o no de la ley.
Por los fundamentos que pasamos a exponer, hemos deci-dido reconsiderar nuevamente.
El problema que movió a la Asamblea Legislativa a refor-mar de manera abarcadora el sistema de personal del servicio público en 1975 fue la profunda insatisfacción que el sistema entonces vigente causaba a sus integrantes. Ello desmerecía la calidad de los servicios públicos. La naturaleza centra-lizada del antiguo sistema resultaba ya inadecuada para responder a las necesidades de una masa trabajadora que había crecido en los últimos veinte años de 75,000 a cerca de 185,000 empleados. La creciente diversidad y complejidad de las ges-tiones públicas necesarias para atender debidamente el desa-rrollo económico y social de Puerto Rico trajo como resultado que un número cada vez mayor de empleados públicos fuesen colocados fuera del Servicio por Oposición —única categoría regida estrictamente por el principio de mérito— en aras de dotar a las nuevas entidades gubernamentales que iban surgiendo de la flexibilidad operacional necesaria para el desarrollo eficaz de sus programas. Como consecuencia de ello, únicamente quedaron cubiertos por el principio de mérito *46alrededor de una tercera parte de los empleados públicos, 60,000 de un total de 185,000. Aponte Pérez, Armonización del Principio de Mérito, 35 Rev. C. Abo. P.R. 721, 723. Tanto el sistema de personal como el principio de mérito quedaron, por ende, en descrédito. Fue precisamente para remediar esta situación que la Oficina de Personal preparó el antepro-yecto de ley que sirvió de base a los proyectos originalmente sometidos a la consideración de las Cámaras Legislativas: el P. de la C. 1633 y el P. del S. 1428. Oficina de Personal, Ley de Personal del Servicio Público de Puerto Rico, (Antepro-yecto), Informe Explicativo, febrero 1975, págs. 1-2. Véanse, además, los informes de las Comisiones de Gobierno y Dere-chos Civiles del Senado sobre el P. del S. 1428 y de las Comi-siones de Gobierno, Trabajo, Jurídico Penal y Hacienda de la Cámara sobre el mismo.
El esquema de organización concebido en dicho antepro-yecto proponía un solo sistema de personal basado en el prin-cipio de mérito que habría de cubrir a todas las agencias del Gobierno, sin excepción alguna. El nuevo esquema dividía el Sistema de Administración de Personal en una Administra-ción Central —integrada por todas las agencias cuyo personal estaba entonces comprendido en el Servicio por Oposición— y los Administradores Individuales, estructura creada para acomodar las necesidades de flexibilidad y autonomía de los municipios y otras entidades gubernamentales cuyo personal estaba incluido en el Servicio Exento y en el Servicio sin Oposición. La Autoridad de los Puertos aparecía expresa-mente incluida en el proyecto como un administrador individual. See. 5.3 (20).
La Asamblea Legislativa, sin embargo, modificó este es-quema de organización al adicionar la Sec. 10.6, citada en el escolio (5), expresamente excluyendo de las disposiciones de la ley a: (1) la Rama Legislativa, (2) la Rama Judicial, (3) los empleados de agencias o instrumentalidades del Go-bierno que funcionen como empresas o negociados privados, y *47(4) los empleados de agencias o instrumentalidades del Go-bierno que tengan derecho a negociar colectivamente mediante leyes especiales. La exclusión de las ramas de gobierno se efec-tuó por respeto al principio de separación de poderes y la exclusión de las agencias públicas, en evitación de cualquier conflicto que pudiera surgir entre las disposiciones de la ley y los convenios colectivos que con respecto a la gran mayoría de los empleados regían en dichas agencias. Debe advertirse, sin embargo, que tal exclusión no afectó la aplicación del principio de mérito a dichas agencias, pues expresamente dis-puso el Legislador en la mencionada Sec. 10.6 que:
Las agencias o instrumentalidades aquí excluidas bajo los incisos (3) y (4) deberán adoptar, con el asesoramiento de la Oficina de Personal, y dentro de los próximos 120 días de la aprobación de esta ley, un reglamento de personal incorporando el principio de mérito que regirá las normas de personal de aquellos empleados no cubiertos por convenios colectivos. Copia de los reglamentos así adoptados serán enviados a la Asamblea Legislativa de Puerto Rico.
(Énfasis nuestro.)
El mandato a que se refiere el párrafo anteriormente trans-crito, analizado a la luz de los principios de política pública proclamados con carácter general en la Sec. 2.1 de la ley, (6) revela sin duda la clara intención legislativa de efectuar la armónica instrumentación de uno de los principales objetivos de la ley: extender los beneficios de una administración de personal basada en el principio de mérito al mayor número posible de sectores públicos. A esos fines le impuso a dichas *48agencias la indefectible obligación de administrar su personal no unionado de conformidad con el principio de mérito, aun cuando en atención a sus particulares circunstancias quedaran efectivamente excluidas de las restantes disposi-ciones de la ley. Téngase presente en este sentido, que el prin-cipio de mérito existe únicamente en virtud de y de conformi-dad a como ha sido formulado en la Ley de Personal.
El historial de la medida confirma que fue ésta y no otra la intención legislativa. Los antecedentes de la ley destacan la importancia que para sus objetivos representaba la reafirmación del principio de mérito como norma rectora en la administración de personal y su extensión de manera uniforme a todos los sectores del servicio público. Así, el Informe Explicativo del anteproyecto propuesto por el Gobernador a la Asamblea Legislativa advirtió claramente el propósito de extender el principio de mérito “a todos los sectores del servicio público: empleados estatales —incluyendo los de las corporaciones públicas— empleados municipales”. En su ponencia en torno al P. del S. 1428, la entonces Directora de Personal, Sra. Milagros Guzmán, también puntualizó este propósito al expresar:
Ese es un concepto tan universal que para la empresa pri-vada significa aplicarlo para mejorar su productividad, su efi-ciencia y su ganancia. Pero para el Gobierno no es sólo apli-carlo para mejorar el servicio que prestamos, sino que en adi-ción a eso en el Gobierno tenemos una obligación moral de ofrecer a los ciudadanos una oportunidad libre de competir, de demostrar sus capacidades.
Por eso esta ley no sólo define ese principio de mérito a diferencia de la ley actual, lo define claramente . . . , sino que lo extiende a todo el servicio público.
Igualmente el Informe de las Comisiones de Gobierno y de Derechos Civiles del Senado al P. del S. 1428 afirma en la pá-gina 27 que “el principio de mérito se hace extensivo a todo el servicio público de Puerto Rico (y no solamente a la ter-cera parte que ahora tiene esta protección)”. El Informe de *49las Comisiones de Gobierno, Trabajo, Jurídico Penal y Hacienda de la Cámara, en la página 18, ratifica dicho propó-sito.
Finalmente, en el debate que se sostuvo en el Senado sobre el P. del S. 1428, el Senador Latoni, Pres. de la Comisión de Gobierno, a preguntas de la Senadora Nazario de Ferrer expresó:
SNA. NAZARIO DE FERRER: Señala el compañero que el principio de mérito ahora se está implantando y describiendo. Sin embargo, por otro lado acepta que existía, aunque fuera imperfecto. Que había una proporción de sesenta mil, de ciento ochenta y tres mil cubiertos por ello. Ahora mismo también está excluyendo un número de agencias que usted mismo acaba de exponer.
SR. LATONI RIVERA: Sí, ¿pero la compañera me permi-tiría clarificar algo? Nosotros estamos excluyendo solamente treinta mil servidores públicos que en este momento tienen el derecho a la negociación colectiva que constituyen, como ella muy bien podrá darse cuenta, menos de una sexta parte de ciento ochenta y cuatro mil. (Énfasis suplido.)
Si alguna duda quedara sobre la extensión del principio de mérito a las agencias excluidas en cuanto a su personal no unionado, la Ley Núm. 1 de 17 de julio de 1979 la disipa. Esta ley enmendó, entre otras, la See. 2.1(2) de la nueva Ley de Personal, para hacer claro que los empleados de las agencias excluidas por la Sec. 10.6 no están cubiertos por el Sistema de Personal en ella establecido. (7) Pero no obstante haber hecho esta aclaración, mantuvo intacta la decla-*50ración de política pública contenida en la See. 2.1(1) antes transcrita —donde establece que el principio de mérito regirá en todo el servicio público— y más importante aún, adicionó al Art. 8 del estatuto el inciso 25 para definir el concepto “servicio público”, incluyendo específicamente en él a las agencias excluidas por la Sec. 10.6. (8)
I — I h-í
Hasta aquí la controversia parecería de fácil solución, pues la prohibición contra transacciones de personal durante los períodos pre y post eleccionarios de dos meses fue esta-tuida precisamente para “asegurar la fiel aplicación del mé-rito en el servicio público”, el cual, como hemos visto, com-prende a la Autoridad de los Puertos. (9)
La extensión del principio de mérito a las agencias ex-cluidas del Sistema de Personal, sin embargo, es tan solo el trasfondo de la controversia que aquí nos ocupa. Su solución depende más directamente de la validez del Reglamento de Personal aprobado por la Autoridad de ios Puertos el 17 de noviembre de 1976, en virtud del cual se clasificó al recu-rrido Reyes Coreano como empleado de carrera.
La opinión emitida el 31 de mayo de 1979 determinó la validez de dicho reglamento sólo por el fundamento de que la *51Ley de Personal de 1975 había excluido de sus disposiciones a las agencias cuyos empleados, como los de la Autoridad de los Puertos, tienen derecho a negociar colectivamente en vir-tud de leyes especiales, por lo que concluyó que la prohibición contenida en la See. 4.7, supra, no era de aplicación al caso de autos. Aunque el fundamento invocado es correcto, la con-clusión no debe prevalecer.
Igualmente no debe prevalecer nuestro dictamen del 20 de noviembre de 1979 que anuló el reglamento en cuestión en virtud de la extensión del principio de mérito a la Auto-ridad de los Puertos, pues no tomó en consideración el claro mandato de ley al efecto de que las agencias excluidas incor-poraran dicho principio a sus reglamentos de personal dentro de los 120 días siguientes a su fecha de vigencia. Conside-raron, además, ambos dictámenes, que la clasificación del re-currido Reyes Coreano como empleado de carrera en dicho reglamento constituía una transacción de personal de las prohibidas por la veda eleccionaria.
Sostiene la Autoridad de los Puertos que el reglamento del 17 de noviembre de 1976 es nulo por haber sido aprobado dentro del período de veda establecido en la antes transcrita See. 4.7 de la ley, y, por otro lado, que el reglamento resulta nulo porque al momento de su aprobación aún no estaba en vigor la nueva ley, por no haber promulgado aún la Oficina Central de Administración de Personal la reglamentación necesaria para hacerla efectiva. El argumento de nulidad se monta sobre una disposición específica de la ley a la misma vez que se reclama que la ley no había entrado aún en vigor.
Arguye la Autoridad que no habiendo entrado en vigor la nueva ley hasta el 30 de noviembre de 1976 —fecha en que se presentó en el Departamento de Estado el Reglamento rela-tivo a las áreas esenciales al principio de mérito— y estando, en consecuencia, aún en vigor la anterior Ley de Personal que clasificaba en el Servicio Exento a todos los empleados de la Autoridad, no podía ésta aprobar el 17 de noviembre de 1976 *52un reglamento transfiriendo personal del Servicio Exento al servicio de carrera, en contra de la ley de personal entonces vigente.
Es de rigor considerar el alcance de la cláusula de vigen-cia de la nueva ley, Sec. 10.7 (3 L.P.R.A. see. 1301) y de la cláusula de exclusión, Sec. 10.6, supra, para determinar cuándo entraron en vigor las disposiciones pertinentes de dicha ley y, a la vez, precisar si la fecha de vigencia del esta-tuto afectó la validez del reglamento aprobado por la Auto-ridad de los Puertos el 17 de noviembre de 1976.
La Sec. 10.7 provee en lo pertinente:
(1) Todo lo referente a la estructuración de la Oficina co-menzará a regir inmediatamente después de la aprobación de esta ley.
(2) Las demás disposiciones entrarán en rigor una vez apro-bada y promulgada la reglamentación necesaria para instru-mentar [sic] esta ley, la cual deberá hacerse en un período no mayor de doce meses a partir de la aprobación de esta ley.
(Énfasis nuestro.)
Como puede verse, la ley dispuso en términos expresos un período no mayor de doce meses para la vigencia de todas sus disposiciones. Como la ley fue aprobada el 14 de octubre de 1975, todas sus disposiciones sin fecha específica de vigencia anterior tenían que entrar en vigor con la aprobación y promulgación de la reglamentación necesaria, pero nunca más tarde de doce meses a partir de esa fecha, o sea, del 14 de octubre de 1976. (10) El reglamento relativo a las áreas esen-ciales al principio de mérito fue aprobado dentro de dicho *53período, el 31 de agosto de 1976, pero no fue presentado en el Departamento de Estado hasta el 30 de noviembre de 1976. El argumento de la Autoridad de los Puertos de que la ley no entró en vigor hasta esa fecha no toma en cuenta los tér-minos expresos de la citada Sec. 10.7, en virtud de la cual se fijó un período máximo de doce meses para que sus disposi-ciones entrasen en vigor. La promulgación posterior del men-cionado reglamento por el Departamento de Estado no puede alterar dicho período. La cuestión, después de todo, no tiene mayor trascendencia, pues aun si aceptáramos que la ley no entró en vigor sino hasta el 30 de noviembre de 1976 y que en esa fecha comenzaba a correr el término de 120 días conce-dídole a la Autoridad de los Puertos para aprobar un nuevo Reglamento de Personal para su personal no unionado incor-porando el principio de mérito, el hecho que lo hubiese apro-bado dos semanas antes no lo habría viciado de nulidad como sostiene la recurrente. Es importante advertir que la fecha de vigencia de la ley sólo marca el punto de partida para la com-putación del término dentro del cual las agencias excluidas tenían que aprobar sus nuevos reglamentos, y, que en forma alguna la fecha de vigencia alteró la facultad de dichas agen-cias para adoptar reglas de administración en relación con su personal no unionado, facultad que derivan, no de la Ley •de Personal, sino de sus respectivas leyes orgánicas. Véase, en el caso específico de la Autoridad de los Puertos, el Art. 6 inciso (m) y el Art. 7 inciso (a) de la Ley Núm. 125 de 7 de mayo de 1942 (23 L.P.R.A. secs. 336(m) y 337(a)). Exis-tiendo facultad en ley para la Autoridad de los Puertos apro-bar el reglamento del 17 de noviembre de 1976 con entera in-dependencia de la vigencia de la nueva Ley de Personal, y habiendo en efecto incorporado el principio de mérito según definido en dicha Ley, la vigencia posterior del estatuto, por tanto, no podía tener otra consecuencia que la de revalidar dicho reglamento, quedando cumplido con ello de inmediato ■el mandato legislativo de la Sec. 10.6.
*54Podría argüirse que según el texto de la Sec. 10.6 la adop-ción de los nuevos reglamentos de personal debía efectuarse dentro de los 120 días a partir de la aprobación de la ley y no a partir de su fecha de vigencia. Se ha interpretado adminis-trativamente, sin embargo, que dicho plazo no podía comen-zar a correr sino a partir de la fecha de vigencia de la ley. En ese sentido, se han expresado tanto el anterior como el actual Secretario de Justicia en opiniones emitidas el 20 de enero de 1976 y el 7 de febrero de 1977. Dicha interpreta-ción fue, además, adoptada por el actual Director de la Ofi-cina de Personal, Sr. José Roberto Feijóo, en su Carta Nor-mativa Núm. 7-77 obrante en autos. Consideramos razonable esta interpretación porque guarda armonía con el diseño operational de la ley. La Oficina Central no podía brindar el asesoramiento necesario a las agencias excluidas sin haber estructurado antes su organización interna y haber definido con precisión las normas generales para incorporar el prin-cipio de mérito al Sistema de Personal, para lo cual debía celebrar vistas públicas, auscultar la opinión de la ciudadanía en general y de los empleados públicos en particular, y, cele-brar reuniones informales con éstos para facilitarles expresar sus puntos de vista. Secs. 3.1 a 3.5 (3 L.P.R.A. sees. 1321 a 1325) y Sec. 4.1 (3 L.P.R.A. see. 1331). Ello no ocurrió hasta el 31 de agosto de 1976 cuando el Gobernador aprobó final-mente el reglamento relativo a las áreas esenciales al prin-cipio de mérito. La interpretación literal de la Sec. 10.6 im-pondría una condición de imposible cumplimiento a las agen-cias excluidas exigiéndoles la preparación de sus reglamentos dentro de un plazo en que la Oficina Central no podía brindar el asesoramiento necesario. No debemos imputar tal despro-pósito a la Asamblea Legislativa.
En resumen, las disposiciones de la nueva Ley de Personal entraron en vigor el 14 de octubre de 1976 y el término de 120 días durante el cual las agencias excluidas debían preparar un reglamento incorporando el principio de *55mérito empezó a contar a partir de esa fecha. En consecuen-cia, el reglamento adoptado por la Autoridad de los Puertos el 17 de noviembre de 1976 se hizo dentro del término previsto para ello en la ley.
rH HH h-H
El hecho de que la aprobación del reglamento por la Autoridad de los Puertos se efectuara dentro del período eleccionario no puede afectar su validez, pues se hizo en estricto cumplimiento del mandato legislativo contenido en la Sec. 10.6 de la ley. La veda eleccionaria es sólo uno de los elementos que componen el sistema de mérito que la Autoridad de los Puertos venía obligada a adoptar. La clasificación de sus empleados según las categorías del nuevo sistema —de carrera o de confianza— es otro elemento de no menor importancia. Es inaceptable una interpretación que convierta la veda en insalvable obstáculo a la incorporación del principio de mérito, según el mandato legislativo.
No está en disputa que el reglamento aprobado por la Autoridad de los Puertos el 17 de noviembre de 1976 cumplió fielmente con el principio de mérito conforme se define este concepto en la nueva ley, a saber, “... que todos los empleados públicos deben ser seleccionados, ascendidos y retenidos y tratados en todo lo referente a su empleo sobre la base de la capacidad, sin discrimen por razones de raza, color, sexo, nacimiento, edad, origen o condición social, ni a [síc] sus ideas políticas o religiosas”. La nueva Junta de Directores de la Autoridad de los Puertos adoptó íntegramente dicho reglamento, modificándolo al sólo efecto de aumentar el número de empleados de confianza de ocho a treinticuatro, pero sin alterar su estructura ni contenido esencial. (11)
El reglamento clasificó al recurrido Reyes Coreano como empleado de carrera. La clasificación fue propia y nada tuvo *56de arbitraria, pues las funciones que desempeñaba el recu-rrido no eran de naturaleza normativa o de confianza. Con-viene reproducir al respecto la descripción del puesto que aparece del exhibit III del recurrido.
AYUDANTE ESPECIAL DIRECTOR EJECUTIVO AUXILIAR DESCRIPCION GENERAL DE DEBERES:
Asiste al Director Ejecutivo Auxiliar en la realización de tareas administrativas variadas. Realiza tareas afines reque-ridas.

ASPECTOS DISTINTIVOS DEL TRABAJO:

El incumbente en esta clase realiza trabajos administrativos generales para los cuales se requiere la aplicación de conoci-mientos de las funciones y normas de la organización, conoci-mientos generales sobre administración y un alto grado de responsabilidad y discreción. Recibe supervisión mediante con-sultas verbales y a través del análisis de informes rendidos para comprobar los resultados obtenidos.

EJEMPLOS DE TRABAJO:

1— Redacta correspondencia general para la firma del Director Ejecutivo Auxiliar.
2— Hace seguimiento a la correspondencia y asuntos pen-dientes y transmite información que pasa o se origina en la Oficina del Director Ejecutivo Auxiliar a los diferentes Jefes de Departamentos, Oficinas y Divisiones.
3— Atiende casos misceláneos diversos asignados por su Supervisor.
4— Resuelve problemas misceláneos que le asigne su Supervisor inmediato.
Un somero examen de la anterior , descripción es suficiente para demostrar que las funciones inherentes al puesto que ocupaba el recurrido Reyes Coreano el 17 de noviembre de 1976 no tenían nada que ver con la formulación de política pública de la Autoridad de los Puertos ni con el asesoramiento o prestación de servicios directos al jefe de dicha agencia. (12) *57Es por eso que Díaz González v. Tribunal Superior, 102 D.P.R. 195 (1974), no guarda analogía con el caso de autos, pues allí se trataba de una empleada que desempeñaba fun-ciones normativas y de confianza y cuyo puesto se clasificó arbitrariamente en el Servicio por Oposición. Por el contrario, la clasificación en el caso de autos fue una racional y lógica que se ajustó a la naturaleza de las funciones que desempe-ñaba el recurrido Reyes Coreano y que bajo cualquier sistema racional de mérito tenían forzosamente que clasificarse den-tro del servicio de carrera. Así lo hizo la propia Ley de Personal que al entrar en vigor el 14 de octubre de 1975, con-virtió inmediatamente en empleados de carrera a todos aque-llos empleados de los administradores individuales —ante-riormente en el Servicio Exento y en el Servicio sin Oposi-ción— que de acuerdo con los criterios de la ley no ejercían funciones de confianza. See. 9, incisos (4) y (6), 3 L.P.R.A. see. 1421(4) y (6).
Puntualizamos que la reclasificación de Reyes Coreano se hizo como resultado de la transición del sistema existente bajo la anterior ley al nuevo sistema ordenado por la Ley de Personal de 1975. Operada dicha transición y una vez en funcionamiento el nuevo sistema de mérito, ciertamente sería nula cualquier transacción de personal efectuada dentro del período de veda, independientemente de sus méritos intrínsecos. (13)
Finalmente, carece de méritos el argumento adicional de la Autoridad de que se le otorgó a Reyes Coreano status de empleado de carrera sin haber cumplido con los requisitos de examen, entrevista y período probatorio recogi-*58dos en el propio reglamento del 17 de noviembre de 1976. Es evidente que tales requisitos reglamentarios sólo podían tener efecto prospectivamente, o sea, en cuanto al reclutamiento de nuevo personal. Ningún efecto podían tener sobre la clasifica-ción de un empleado en funciones al momento de su promulga-ción, cuyo nombramiento había sido válidamente realizado de acuerdo a las normas y según los procedimientos anterior-mente en vigor y cuya capacidad había sido comprobada du-rante años de servicio.

Por las anteriores razones se dictará sentencia dejando sin efecto la que dictáramos el 20 de noviembre de 1979 y confirmando la dictada por el tribunal de instancia.

El Juez Presidente Señor Trías Monge emitió opinión separada concurriendo y disintiendo en parte. El Juez Aso-ciado Señor Díaz Cruz emitió opinión separada concurriendo en el resultado.
—O—

Es preciso subrayar este dato porque en la opinión del 20 de no-viembre de 1979 afirmamos incorrectamente que el puesto ocupado por Reyes Coreano era de confianza. Si bien el anterior Servicio Exento y el actual servicio de confianza comparten la característica de haber sido y ser sus respectivos integrantes de libre selección y remoción, ello no quiere decir que éste sea el equivalente de aquél. Debe recordarse que no todo empleado en el Servicio Exento intervenía o colaboraba sustancialmente en la formulación de la política pública de gobierno, o asesoraba o prestaba *43servicios directos al jefe de la agencia, criterios fundamentales que dis-tinguen hoy el servicio de confianza del de carrera.


 Específicamente el reglamento dispuso en su Sec. 100.1 lo si-guiente :
“A los fines de propiciar y de garantizar una administración de personal basada en el principio de mérito, la Autoridad se afirma en los si-guientes principios:
(a) Establecer el mérito como el principio que regirá toda la adminis-tración de personal. . ..”


 En esa misma fecha, mediante su Resolución Núm. 253, la Auto-ridad enmendó, además, su Reglamento Corporativo con el propósito de re-organizar su estructura interna. Como resultado de ello, a los puestos del Director Ejecutivo y los siete oficiales corporativos que hasta entonces ejercían sus cargos a voluntad de éste, se añadieron veintiséis puestos, entre ellos el del recurrido, que se catalogaron como posiciones de “formu-lación de política pública de confianza” en la corporación.


En lo pertinente la See. 4.7 dispone:
“A los fines de asegurar la fiel aplicación de mérito en el servicio público durante períodos pre y post eleccionarios, las autoridades deberán abstenerse de efectuar cualquier transacción de personal que envuelva las áreas esenciales al principio de mérito, tales como nombramientos, ascensos, descensos, traslados y cambios de categoría de empleados.
“Esta prohibición comprenderá el período de dos meses antes y dos meses después de la celebración de las Elecciones Generales en Puerto Rico. En el caso de los municipios se entenderá que la prohibición se extiende hasta el segundo lunes del mes de enero siguiente a dichas Elecciones Generales.”


La Sec. 10.6 dispone en parte:
“Las disposiciones de este Capítulo no aplicarán a las siguientes ramas, agencias e instrumentalidades del Gobierno:
(1).
*45(2).
(3) Los empleados de agencias o instrumentalidades del Gobierno que funcionen como empresas o negociados privados.
(4) Los empleados de agencias o instrumentalidades del Gobierno que tengan derecho a negociar colectivamente mediante leyes especiales y
(5).”


“La política pública del Estado Libre Asociado de Puerto Rico en lo relativo al personal del servicio público, es la que a continuación se expresa:
(1) Establecer el mérito como el principio que regirá todo el servicio público, de modo que sean los más aptos los que sirvan al Gobierno y que todo empleado sea seleccionado, adiestrado, ascendido y retenido en su em-pleo en consideración al mérito y a la capacidad, sin discrimen por ra-zones de raza, color, sexo, nacimiento, edad, origen o condición social, ni por ideas políticas o religiosas.” (Énfasis nuestro.)


La See. 2.1(2) lee ahora:
2. A fin de asegurar la extensión y el fortalecimiento del principio de mérito a todos los sectores del servicio público puertorriqueño, todos los empleados públicos, sean éstos empleados estatales, o municipales a excep-ción de los excluidos en el Artículo 10, Sección 10.6 de esta ley, estarán cubiertos por un solo sistema de personal, establecido para hacer cumplir el principio de mérito, el cual se conocerá como Sistema de Personal del Servicio Público.”


E1 Art. 8, inciso 25, define el concepto “Servicio Público” en la siguiente forma:
“ ‘Servicio Público’: significará las agencias incluidas dentro del Sis-tema de Personal que se crea en virtud de esta ley, las agencias excluidas en la Sección 10.6 de esta ley y cualquier otra instrumentalidad o subdi-visión política que se creare en el futuro.”


 Aunque desde una perspectiva técnica pudiera argüirse que la veda no forma parte del principio de mérito por no estar incluida en sus áreas esenciales su incorporación en el artículo cuarto de la ley ■ — donde se enumeran y definen dichas áreas— adicionado ello al expreso propósito legislativo de tal prohibición, sostiene sin duda la conclusión de que la veda es elemento consustancial al mérito y por tanto parte esencial del mandato legislativo dirigido a las agencias excluidas. Sería ilógico pensar que fuera la intención legislativa extender el principio de mérito a dichas agencias sin que tal extensión incluyese a fortiori el mecanismo legal específicamente diseñado y estatuido para asegurar su correcta aplicación.


E1 Art. 8 del Código Civil, 81 L.P.R.A. see. 8, dispone que cuando en la ley se habla de meses se entiende que éstos son de 30 días, y, por tanto, los 12 meses vencerían el 9 de octubre. Por otro lado, el historial le-gislativo revela que la intención del Legislador era que el término fuese de un año (véanse los informes de comisiones del Senado y la Cámara, págs. 50 y 42 respectivamente), término que por norma se interpreta como de 365 días. No tiene consecuencia alguna, sin embargo, esta diferencia de cinco días en la computación del término de vigencia.


El reglamento sufrió varias enmiendas adicionales de carácter insustancial.


E1 tribunal de instancia no entró a considerar este punto a pesar *57de que obraba en autos el exhibit III presentado por el recurrido, y no obstante la recurrente no haber aportado prueba alguna tendente a demos-trar que la descripción de las funciones del puesto contenida en dicho exhibit no era correcta.


 Salvo, por supuesto, en los casos excepcionales autorizados en la propia ley. See. 4.7.